Exhibit 10.32

Genworth Financial, Inc.

Amended and Restated 2005 Change of Control Plan

1. Purpose. The purpose of the Plan is to enable the Company to offer certain
protections to a selected group of key employees of the Company if their
employment is terminated in connection with a Change of Control. Capitalized
terms and phrases used herein shall have the meanings ascribed thereto in
Section 2.

2. Definitions.

a. “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.

b. “Base Salary” shall mean the Participant’s annual base salary in effect on
the date of termination of the Participant’s employment with the Company,
including amounts not currently includible in gross income by reason the
Participant’s election to defer such amounts under a cafeteria plan, 401(k)
plan, or nonqualified deferred compensation plan of the Company or an Affiliate.

c. “Basic Severance Benefits” shall mean the severance benefits described in
Section 3(a).

d. “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

e. “Board” shall mean the board of directors of the Company from time to time.

f. “Bonus” shall mean the Participant’s target annual cash bonus for the year in
which the Participant’s employment is terminated.

g. “Cause” shall mean (with regard to a Participant’s termination of employment
with the Company): (i) your willful and continued failure to substantially
perform your duties with the Company and its Affiliates as determined by the
Committee; (ii) your willful engagement in conduct (other than conduct covered
under clause (i) above) which, in the good faith judgment of the Committee, is
injurious to the Company and/or its Affiliates, monetarily or otherwise; or
(iii) your material violation of Company or Affiliate policy, or your breach of
noncompetition, confidentiality, or other restrictive covenant with respect to
the Company or any of its Affiliates, that applies to you; provided, however,
that for purposes of clauses (i) and (ii) of this definition, no act, or failure
to act, on your part shall be deemed “willful” unless done, or omitted to be
done, by you not in good faith and without reasonable belief that the act, or
failure to act, was in the best interests of the Company and/or its Affiliates.



--------------------------------------------------------------------------------

h. “Change of Control” shall mean any of the following events:

i. Any Person becomes the Beneficial Owner of thirty percent (30%) or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of its directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section 2(h), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company, including without
limitation, a public offering of securities; (B) any acquisition by the Company
or any of its Affiliates; (C) any acquisition by any employee benefit plan or
related trust sponsored or maintained by the Company or any of its Affiliates;
or (D) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B), and (C) of Section 2(h)(iii);

ii. Individuals who constitute the Board of Directors as of the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director of the Company subsequent to the Effective Date whose election to the
Board of Directors, or nomination for election by the Company’s shareholders,
was approved by a vote of (A) at least a majority of the directors then
comprising the Incumbent Board, (B) a vote of at least a majority of any
nominating committee of the Board of Directors, which nominating committee was
designated by a vote of at least a majority of the directors then comprising the
Incumbent Board, or (C) in the case of a director appointed to fill a vacancy in
the Board of Directors, at least a majority of the directors entitled (under
Article VII of the Amended and Restated Certificate of Incorporation of the
Company) to elect such director (so long as at least a majority of such
directors voting in favor of the director filling the vacancy are themselves
members of (or considered to be pursuant to this definition members of) the
Incumbent Board) shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the directors of the
Company or other actual or threatened solicitation of proxies of consents by or
on behalf of a Person other than the Board of Directors;

iii. Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (A) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding Company Voting Securities
immediately prior to such

 

2



--------------------------------------------------------------------------------

Business Combination are the Beneficial Owners, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (the “Successor Entity”) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Voting Securities; (B) no Person (excluding any
Successor Entity or any employee benefit plan or related trust of the Company,
such Successor Entity, or any of their Affiliates) is the Beneficial Owner,
directly or indirectly, of thirty percent (30%) or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Successor Entity, except to the extent that
such ownership existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including persons deemed to be members of the
Incumbent Board by reason of the proviso of Section 2(h)(ii)) at the time of the
execution of the initial agreement or of the action of the Board of Directors
providing for such Business Combination; or

iv. Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

i. “Change of Control Date” shall mean the date on which the Change of Control
occurs.

j. “Code” shall mean the Internal Revenue Code of 1986, as amended.

k. “Committee” shall mean a committee appointed or designated by the Board from
time to time to administer the Plan. Notwithstanding the foregoing, if, and to
the extent that no Committee exists which has the authority to administer the
Plan, the functions of the Committee shall be exercised by the Board, and all
references herein to the Committee shall be deemed to be references to the
Board.

l. “Company” shall mean Genworth Financial, Inc., a Delaware corporation, and
any successor thereto as provided in Section 12.

m. “Director” shall mean any individual who is a member of the Board.

n. “Disability” shall mean a permanent disability that would make the
Participant eligible for benefits under the long-term disability program
maintained by the Company or any of its Affiliates (without regard to any time
period during which the disability condition must exist) or in the absence of
any such program, such meaning as the Committee shall determine.

o. “Effective Date” shall mean February 2, 2005. The Plan was amended and
restated effective as of October 4, 2007.

 

3



--------------------------------------------------------------------------------

p. “Enhanced Severance Benefits” shall mean the severance benefits described in
Section 3(b).

q. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

r. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

s. “Good Reason” shall mean (i) relocation of the Participant’s principal
business location to an area outside a 100 mile radius of its current location;
(ii) any reduction in the Participant’s compensation (including Base Salary and
Bonus), a substantial reduction in the benefits provided to the Participant,
and/or any failure to timely pay any part of the Participant’s compensation when
due (including Base Salary and Bonus) or any benefits due under any benefit
plan, program or arrangement; provided, however, that Company-initiated
across-the-board reductions in compensation or benefits affecting substantially
all Company employees shall alone not be considered Good Reason, unless the
compensation reductions exceed fifteen percent (15%) of pay (Base Salary plus
Bonus); or (iii) with respect to Tier I Executives only, any significant and
material diminution in the Participant’s duties or responsibilities from that
which exists on the Change of Control Date, excluding for this purpose isolated
and inadvertent actions not taken in bad faith and remedied by the Company
promptly after the Company receives notice from the Participant; provided,
however, that a change in title or reporting relationship alone shall not
constitute Good Reason; provided that any event described in clauses (i) through
(iii) above shall constitute Good Reason only if the Company fails to rescind or
remedy such event within 30 days after receipt from the Participant of written
notice of the event which constitutes Good Reason; provided, further, that Good
Reason shall cease to exist for an event or condition described in clauses
(i) through (iii) above on the 90th day following its occurrence, unless the
Participant has given the Company written notice thereof prior to such date.

For purposes of determining the amount of any cash payment payable to the
Participant in accordance with the provisions of Sections 3(a) and 3(b), any
reduction in compensation or benefits that would constitute Good Reason
hereunder shall be deemed not to have occurred.

t. “Omnibus Plan” shall mean the Genworth Financial, Inc. 2004 Omnibus Incentive
Plan, as amended from time to time, or any successor plan providing for the
grant or award of equity-based compensation to the Company’s employees, officers
and directors. With respect to a Participant in this Plan, the provisions of
this Plan shall override the provisions of the Omnibus Plan and award agreements
thereunder related to a Change of Control, except the provisions of the Omnibus
Plan or related award agreements that apply when, pursuant to a Change of
Control, a successor entity does not assume and maintain an award granted under
the Omnibus Plan.

u. “Participant” shall mean each key employee of the Company selected by the
Committee in its sole discretion and designated in writing as eligible for
participation

 

4



--------------------------------------------------------------------------------

herein. The Company will review the list of Participants on a periodic basis,
and may add or remove Participants at its discretion, provided, however, that
any removal of a Participant shall not be effective within 180 days prior to a
Change of Control.

v. “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

w. “Plan” shall mean the Genworth Financial, Inc. 2005 Change of Control Plan,
as may be amended from time to time.

x. “Qualified Termination” shall mean, subject to Section 11 of this Plan,
within 24 full calendar months after a Change of Control as defined in
Section 2(h), a termination of the Participant’s employment by the Company
without Cause (and not as a result of the Participant’s death or Disability), or
by the Participant for Good Reason.

y. “Tier I Executives” shall mean the executives determined by the Committee
from time to time prior to the Change of Control Date to be Tier I Executives
and identified as such in the records of the Plan maintained by the Company at
any time during the period which is 30 days prior to the Change of Control Date.

z. “Tier II Executives” shall mean the executives determined by the Committee
from time to time prior to the Change of Control Date to be Tier II Executives
and identified as such in the records of the Plan maintained by the Company at
any time during the period which is 30 days prior to the Change of Control Date.

3. Benefits.

a. Basic Severance Benefits. Subject to Sections 4, 5, 6 and 7, if the
Participant has a Qualified Termination as defined in Section 2(y), the
Participant shall be eligible to receive the following benefits:

i. a lump sum cash payment of accrued but unpaid salary and accrued but unused
vacation as of the Participant’s date of termination;

ii. a lump sum cash payment of a prorated portion of the Participant’s Bonus
(unless the Participant receives his annual cash Bonus for the year of
termination pursuant to another plan, policy or arrangement), determined by
calculating the product of (A) the amount of the Participant’s Bonus and (B) a
fraction, the numerator of which is the number of days worked in the year in
which the termination of employment occurs and the denominator of which is 365;

iii. a lump sum cash payment based on the Participant’s position as of the
Participant’s date of termination, as follows:

 

  A. Tier I Executives: 2.00 times Base Salary, plus 2.00 times Bonus; or

 

5



--------------------------------------------------------------------------------

  B. Tier II Executives: 1.50 times Base Salary, plus 1.50 times Bonus;

iv. subject to Section 11 of this Plan , all performance-based equity awards
granted to the Participant by the Company under the Omnibus Plan (including, but
not limited to Performance Stock Unit Awards granted pursuant to a mid-term
performance plan with multi-year performance cycles) shall become fully vested
and non-forfeitable; shall be deemed earned based on the target performance
being attained for the performance period; and shall pay out pro rata based on
the portion of the performance period elapsed on the effective date of the
Qualified Termination;

v. subject to Section 11 of this Plan, all stock options, restricted stock units
and other time-vesting equity awards granted to the Participant by the Company
under the Omnibus Plan, except the portion of any award of restricted stock
units that vests upon retirement, shall immediately become vested and
exercisable in full and/or all restrictions on all shares subject to awards
shall lapse (regardless of whether such stock options, restricted stock units or
other equity-based awards were vested and exercisable or subject to restrictions
at the time of the termination of the Participant’s employment or the Change of
Control), with any stock options or other equity-based awards remaining
exercisable for the remainder of their stated term;

vi. full and immediate vesting of any supplemental pension benefit under any
funded or unfunded or nonqualified pension or deferred compensation plan now or
hereafter maintained by the Company in which the Participant participates, with
payment to be made at such time and in accordance with the terms of such
plan(s); and

vii. the following health and welfare benefits:

 

  A. Continuation of the Participant’s coverage under the Company’s Group Term
Life Insurance Plan for up to 18 months following the termination of employment.
The coverage continued in accordance with this Plan will be subject to the
modifications made to the same coverage during the 18 month period that is
maintained by similarly situated participants who have not terminated
employment; and

 

  B. For up to 18 months, the Company will make the same contribution towards
the cost of any COBRA continuation coverage of group health plan coverage under
a Company sponsored health plan that the Participant elects as a result of the
termination of employment that it made on the Participant’s behalf immediately
preceding the termination of employment (“Employer Subsidy”); however, the
Employer Subsidy is subject to the same modifications to employer subsidies
applicable to the same group health coverage maintained by similarly situated
participants who have not terminated employment.

 

6



--------------------------------------------------------------------------------

Subject to Section 11 of this Plan, Basic Severance Benefits described in
paragraphs (i) through (iv) above shall be paid within ten (10) business days
(or at such earlier time as required by applicable law) following the
Participant’s termination of employment in accordance with the provisions of
this Section 3(a). Consistent with Section 11, if a Participant becomes entitled
to the Basic Severance Benefits described in paragraphs (i) through (iv) above
during a period in which he is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes), the
Participant’s right to receive such payments and benefits shall be delayed until
the earlier of the Participant’s death or the first business day of the seventh
month following the Participant’s separation from service.

b. Election of Enhanced Severance Benefits. Subject to the Participant’s
election of Enhanced Severance Benefits pursuant to this Section 3(b), and
subject to Sections 4, 5, 6, and 7, if the Participant has a Qualified
Termination as defined in Section 2(y), the Participant shall be eligible to
receive certain enhancements to the Basic Severance Benefits described in
Section 3(a), provided that the Participant enters into a noncompetition
agreement described in Section 5(b) with the Company at the time of his
termination, as follows:

i. an additional lump sum cash payment, pursuant to Section 3(b)(iv) below,
based on the Participant’s position as of the Participant’s date of termination
as follows:

 

  A. Tier I Executives: 1.00 times Base Salary, plus 1.00 times Bonus; or

 

  B. Tier II Executives: 0.50 times Base Salary, plus 0.50 times Bonus;

ii. subject to Section 11 of this Plan, the restrictions on an award of
restricted stock units that vest upon retirement shall immediately lapse;

The enhanced portion of the lump sum cash payment described in Section 3(b)(i)
above shall be paid upon the expiration of the 18-month noncompetition period
under the noncompetition agreement described in Section 5(b), provided the
Participant has complied with the terms of such agreement. In all other
respects, the Participant will receive the Basic Severance Benefits in
accordance with the provisions of Section 3(a), including the applicable lump
sum cash payment amount described in Section 3(a)(iii), and the Enhanced
Severance Benefits described in Sections 3(b)(ii) and (iii).

c. Death Benefits. If a Participant dies after becoming entitled to benefits
hereunder but before receiving payment, such benefits will be paid to the
Participant’s estate as soon as practicable after his or her death. If a
Participant has elected Enhanced Severance Benefits and dies before the
expiration of the noncompetition period described in Section 3(b)(iv) above, he
or she shall be considered entitled to the enhanced lump sum cash payment
described in Section 3(b)(i), and the payment shall be made to the Participant’s
estate.

 

7



--------------------------------------------------------------------------------

d. Vesting and Payout of Performance-Based Equity Awards Absent a Qualifying
Termination. Notwithstanding anything in this Plan to the contrary, in the event
that a Qualifying Termination does not occur following a Change in Control, all
performance-based equity awards granted to the Participant by the Company under
the Omnibus Plan (including, but not limited to Performance Stock Unit Awards
granted pursuant to a mid-term performance plan with multi-year performance
cycles), shall vest and become non-forfeitable in accordance with the regular
vesting schedule set forth in the respective award agreement; but shall be
deemed earned based on the target performance being attained for the performance
period; and shall be distributed or paid to the Participant on the regularly
scheduled payment date as set forth in the respective award agreement.

4. Excise Taxes.

a. Excise Tax Gross-Up Payment. If the Participant becomes entitled to Basic
Severance Benefits or Enhanced Severance Benefits (collectively, “Severance
Benefits” for purposes of this Section 4) under this Plan, or under any other
agreement with or plan of the Company (in the aggregate, the “Total Payments”),
if all or any part of the Total Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (or any similar tax that may hereafter
be imposed), the Company shall promptly (and in no event later than December 31
of the year after the year in which the Participant remits the Excise Tax) pay
an additional amount (the “Gross-Up Payment”) to the Participant such that the
net amount retained by the Participant after payment of any Excise Tax upon the
Total Payments and any federal, state, and local income tax, penalties,
interest, and Excise Tax upon the Gross-Up Payment provided for by this
Section 4(a) (including FICA and FUTA), shall be equal to the Total Payments;
provided, however, the Participant’s Total Payments result in the Participant
receiving total “parachute payments,” within the meaning of Section 280G(b)(2)
of the Code, which equal at least one hundred ten percent (110%) of the amount
the Participant would be entitled to receive without becoming subject to the
Excise Tax under the Code (“Maximum Amount”). If the Participant’s Total
Payments under this Plan would result in less than one hundred ten percent
(110%) of the Maximum Amount, the Participant’s Total Payments shall be capped
at the Maximum Amount that may be paid without incurring Excise Tax. If the
Total Payments become subject to the cap described above, the Committee shall
determine how the Severance Benefits subject to the cap shall be paid.

b. Tax Computation. In determining the potential impact of the Excise Tax, the
Company may rely on any advice it deems appropriate, including, but not limited
to, the counsel of its independent auditors. All calculations for purposes of
determining whether any of the Total Payments will be subject to the Excise Tax
and the amounts of such Excise Tax will be made in accordance with applicable
rules and regulations under Section 280G of the Code in effect at the relevant
time.

For purposes of determining the amount of the Gross-Up Payment, the Participant
shall be deemed to pay Federal income taxes at the highest marginal rate of

 

8



--------------------------------------------------------------------------------

Federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Participant’s residence on the date of
termination of employment, net of the maximum reduction in Federal income taxes
which could be obtained from deduction of such state and local taxes.

c. Subsequent Recalculation. If the Internal Revenue Service adjusts the
computation of the Company so that the Participant did not receive the greatest
net benefit, the Company shall reimburse the Participant for the full amount
necessary to make the Participant whole, plus a market rate of interest, as
reasonably determined by the Committee.

If, after the receipt by the Participant of an amount advanced by the Company
pursuant to this Section 4, the Participant becomes entitled to receive any
refund with respect to such claim due to an overpayment of any Excise Tax or
income tax, including interest and penalties with respect thereto, the
Participant shall (subject to the Company’s complying with the requirements of
this Section 4(c)) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).

5. Restrictive Covenants.

a. Confidential Information. During the period of their employment with the
Company, Participants shall hold in a fiduciary capacity for the benefit of the
Company and its Affiliates all trade secrets, proprietary or confidential
information, knowledge or data relating to the Company, and/or their respective
businesses, which shall have been obtained by the Participant. Trade secret
information includes, but is not limited to, customer lists, pricing
information, sales reports, financial and marketing data, reserves estimation
processes or procedures, techniques, or processes that: (i) derive independent
economic value, actual or potential, from not being generally known to the
public or to persons who can obtain economic value from their disclosure or use,
and (ii) are the subject of reasonable efforts under the circumstances to
maintain their secrecy. While employed and at any time after termination of the
Participant’s employment with the Company, the Participant shall not, without
the prior written consent of the Company, use, communicate or divulge any such
information, knowledge or data to anyone at any time.

b. Covenant Not to Compete. If the Participant elects to receive Enhanced
Severance Benefits pursuant to Section 3(b), then at the time of termination of
employment with the Company, the Participant shall enter into an agreement with
the Company whereby he or she agrees not to, while employed and during the
18-month period commencing upon a Participant’s Qualified Termination which
entitles the Participant to Enhanced Severance Benefits hereunder, (i) directly
or indirectly, individually or as a director, officer, principal, agent,
Participant, or in any other capacity or relationship, engage in any business or
employment, or aid or endeavor to assist any business or legal entity that
Competes with the Company, (ii) hold, directly or indirectly, more than five
percent of any class of stock of any corporation or more than a 5% interest in
any partnership or other business or legal entity that Competes with the

 

9



--------------------------------------------------------------------------------

Company. Entities within the scope of the term “Competes” shall be up to five
financial services industry companies, as designated by the Committee at the
time of the Change of Control.

c. Non-Disparagement. The Participant agrees not to, while employed and during
the 18-month period commencing upon a Qualified Termination, make any remarks
(whether in public or private) knowingly or intentionally disparaging the
Company or its Affiliates, or their respective products, services, officers,
directors or employees, whether past or current, including any present, former
or future director, officer, employee or agent of the Company or an Affiliate.

d. Solicitation of Customers or Clients by Participants. Unless waived in
writing by the Company, each Participant agrees that he will not, directly or
indirectly, while employed and during the 18-month period commencing upon a
Qualified Termination, solicit or contact, directly or indirectly, the trade or
patronage of any of the customers or clients of the Company, regardless of the
location of such customers or clients of the Company with respect to any
services, products, or other matters in which the Company is active.

e. Solicitation of Company Employees. Unless waived in writing by the Company,
each Participant agrees that he will not, directly or indirectly, while employed
and during the 18-month period commencing upon a Qualified Termination, solicit
or attempt to entice away from the Company any director, agent or employee of
the Company.

f. Remedies. If a Participant breaches any of the provisions of this Section 5,
the Company shall have the right to reduce or offset the Basic or Enhanced
Severance Benefits owing to the Participant to the extent of its damages and
seek other appropriate relief (including any equitable remedy to which the
Company may be entitled), including attorneys’ fees.

6. No Duty to Mitigate/Set-off. No Participant entitled to receive Basic or
Enhanced Severance Benefits hereunder shall be required to seek other employment
or to attempt in any way to reduce any amounts payable to him or her pursuant to
this Plan. Further, the amount of Basic or Enhanced Severance Benefits payable
hereunder shall not be reduced by any compensation earned by the Participant as
a result of employment by another employer or otherwise. Except as provided
herein, the amounts payable hereunder shall not be subject to setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Participant or others. A Participant entitled to Basic or Enhanced
Severance Benefits under this Plan shall not be eligible for benefits under any
severance, layoff or termination benefits provided under any other agreement,
plan, program or arrangement maintained or sponsored by the Company. In
addition, if any termination payments made to a Participant by the Company are
related to an actual or potential liability under the Worker Adjustment and
Retraining Notification Act (WARN) or similar law, such amounts shall reduce
(offset) the Participant’s Basic or Enhanced Severance Benefit under this Plan.
In the event of the Participant’s breach of any provision hereunder, including
without limitation, Sections 4, 5, 6 or 7, the Company shall be entitled to
recover any payments previously made to the Participant hereunder.

 

10



--------------------------------------------------------------------------------

7. Release Required. Any amounts payable pursuant to this Plan shall only be
payable if the Participant delivers to the Company a release of all claims of
any kind whatsoever that the Participant has or may have against the Company and
its Affiliates and their officers, directors and employees known or unknown as
of the date of his or her termination of employment (other than claims to
payments specifically provided hereunder, claims under COBRA, claims to vested
accrued benefits under the Company’s tax-qualified employee benefit plans,
claims for reimbursement under the Company’s medical reimbursement program for
any unreimbursed medical expenses incurred on or before the Participant’s date
of termination, claims for unreimbursed business expenses in accordance with the
Company’s policy or rights of indemnification or contribution to which the
Participant was entitled under the Company’s By-laws, the Company’s Certificate
of Incorporation or otherwise with regard to the Participant’s service as an
employee, officer or director of the Company) occurring up to the release date
in such form as reasonably requested by the Company. Notwithstanding the
foregoing, the Participant agrees to reasonably cooperate with the Company with
respect to any claim, lawsuit, action, proceeding or governmental investigation
relating to the Change of Control.

8. Funding. Participants shall have no right, title, or interest whatsoever in
or to any investments that the Company and/or its Affiliates may make to aid it
in meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative, or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.

9. Administration of the Plan.

a. Plan Administrator. The general administration of the Plan on behalf of the
Company (as plan administrator under Section 3(16)(A) of ERISA) shall be placed
with the Committee.

b. Reimbursement of Expenses of Plan Committee. The Company shall pay or
reimburse the members of the Committee for all reasonable expenses incurred in
connection with their duties hereunder.

c. Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. Subject to the terms of this Plan and provided that the
Committee acts in good

 

11



--------------------------------------------------------------------------------

faith, the Committee shall have full discretion and authority to determine a
Participant’s participation and benefits under the Plan and to interpret and
construe the provisions of the Plan.

d. Delegation of Authority. The Committee may delegate any and all of its powers
and responsibilities hereunder to other persons. Any such delegation shall not
be effective until it is accepted by the persons designated and may be rescinded
at any time by written notice from the Committee to the person to whom the
delegation is made.

e. Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
duties and responsibilities in connection with the Plan.

f. Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.

g. Claims/Disputes Procedure.

i. Prior to paying any benefit under the Plan, the Committee may require the
Participant to provide such information or material as the Company, in its sole
discretion, shall deem necessary for it to make any determination it may be
required to make under the Plan. The Committee may withhold payments of any
benefit under the Plan until it receives all such information and material and
is reasonably satisfied of its accuracy.

ii. Claims for benefits under the Plan should be forwarded to the Committee. The
Committee shall provide adequate notice in writing to a Participant whose claim
for benefits is denied, setting forth the specific reasons for such denial. In
the event of the denial of a claim, the Participant has the right to file a
written request for a review of the denial with the Committee within 90 days
after the Participant receives written notice of the denial. The Committee will
conduct a full and fair review of the claim for benefits. The Committee will
deliver to the Participant a written decision on that claim within 60 days after
the receipt for review, unless there are special circumstances requiring an
extension of time for processing, the 60-day period may be extended up to 120
days.

iii. All acts and decisions of the Committee shall be final and binding upon the
Participant.

h. Fees and Expenses. The Company will pay or reimburse the Participant, on a
current basis, for all costs and expenses, including without limitation court
costs and reasonable attorneys’ fees, incurred by the Participant in seeking to
obtain or enforce any right or benefit provided by this Plan, provided that the
Participant is successful on at least one element of his claim.

 

12



--------------------------------------------------------------------------------

i. Indemnification. The Committee, its members and any person designated
pursuant to Section 9(d) above shall not be liable for any action or
determination made in good faith with respect to the Plan. The Company shall, to
the extent permitted by law, by the purchase of insurance or otherwise,
indemnify and hold harmless each member of the Committee and each director,
officer and employee of the Company for liabilities or expenses they and each of
them incur in carrying out their respective duties under this Plan, other than
for any liabilities or expenses arising out of such individual’s willful
misconduct or fraud.

10. Continuance of Welfare Benefits Upon Death. If the Participant dies while
receiving a welfare continuation benefit provided under Section 3(a)(vii) or
Section 3(b)(iii) of the Plan, the Participant’s spouse and other dependents
will continue to be covered under all applicable welfare plans during the
remainder of the respective coverage period. The Participant’s spouse and other
dependents will become eligible for COBRA continuation coverage for health and
dental benefits at the end of such period.

11. Code Section 409A.

a. Notwithstanding anything in this Plan to the contrary, to the extent that any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) would otherwise be payable or distributable hereunder by reason of a
Participant’s termination of employment, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless (i) the circumstances giving rise to such termination of employment meet
any description or definition of “separation from service” in Section 409A of
the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.”

b. Notwithstanding anything in this Plan to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan by reason of a Participant’s separation from service during a period in
which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred

 

13



--------------------------------------------------------------------------------

compensation will be delayed until the earlier of the Participant’s death or the
first business day of the seventh month following the Participant’s separation
from service; and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder (“Final 409A
Regulations”), provided, however, that, as permitted in the Final 409A
Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Company, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.

12. Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of this Plan at any
time, provided that in no event shall any amendment reducing the benefits
provided hereunder be effective within 180 days prior to a Change of Control.

13 Successors. All obligations of the Company under the Plan shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company. In any
such event, the term “Company”, as used in this Plan, shall mean the Company, as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the terms and provisions of this Plan.

 

14. Miscellaneous.

a. Rights of Participants. Nothing herein contained shall be held or construed
to create any liability or obligation upon the Company to retain any Participant
in its service. All Participants shall remain subject to discharge or discipline
to the same extent as if this Plan had not been put into effect.

b. Governing Law. The Plan shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.

 

14



--------------------------------------------------------------------------------

c. Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to this Plan.

d. Severability. In case any provision of this Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of this Plan unless such determination shall render impossible
or impracticable the functioning of this Plan, and in such case, an appropriate
provision or provisions shall be adopted so that this Plan may continue to
function properly.

e. Assignment and Alienation. The benefits payable to the Participant under the
Plan shall not be subject to alienation, transfer, assignment, garnishment,
execution or levy of any kind and any attempt to cause any benefits to be so
subjected shall not be recognized.

f. Communications. All announcements, notices and other communications regarding
this Plan will be made by the Company in writing.

g. ERISA Plan. The Plan is intended to be a “top hat” welfare benefit plan
within the meaning of U.S. Department of Labor Regulation § 2520.104-24.

15. Entire Agreement. This Plan sets forth the entire understanding of the
Company with respect to the subject matter hereof and supersedes all existing
severance and change of control plans, agreements and understandings (whether
oral or written) between the Company and the Participants with respect to the
subject matter herein.

 

15